*382In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Sgroi, J.), dated March 21, 2001, as granted the motion of the Law Guardian to direct her to pay her share of his legal fee in the sum of $4,257.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, there was no evidence that the Law Guardian was prejudiced against her (see Carballeira v Shumway, 273 AD2d 753 [2000]). The Law Guardian acted properly by advocating a position that he believed to be in the children’s best interests, and is entitled to fair and reasonable compensation for the period he was appointed to represent the children (see Haynes v Haynes, 83 NY2d 954 [1994]; Carballeira v Shumway, supra).
The defendant’s remaining contentions are without merit. Santucci, J.P., McGinity, Schmidt and Adams, JJ., concur.